                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

BRIENNE SPLITTGERBER                        )       CASE NO. 8:17-cv-280
                                            )
                   Plaintiff,               )
                                            )       ORDER OF DISMISSAL
                                            )       WITHOUT PREJUDICE
       v.                                   )
                                            )
                                            )
THE STATE OF NEBRASKA,                      )
THE NEBRASKA STATE PATROL,                  )
DR. STEPHEN HAUDRICH, an                    )
individual, BRADLEY RICE, an                )
individual, DAVID SANKEY, an                )
individual, JOHN AND JANE DOES,             )
individuals                                 )
                                            )
                   Defendants.              )


       THIS MATTER comes on for consideration on the Plaintiff’s Motion to Dismiss only

Defendant, Dr. Stephen Haudrich in the above-captioned case; and the Court finds that, for good

cause shown, the Defendant Dr. Stephen Haudrich, should be dismissed without prejudice, with

each party to bear their own costs and attorneys fees and with complete record waived.

       IT IS HEREBY ORDERED that Defendant, Dr. Stephen Haudrich, shall be dismissed

without prejudice, with each party to bear their own costs and attorneys fees and with complete

record waived.

       DATED this 14th day of November, 2018.


                                                    BY THE COURT:


                                                    s/ Joseph F. Bataillon
                                                    Senior United States District Judge
